Citation Nr: 1000445	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-00 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for back condition.

2.  Entitlement to service connection for bilateral leg 
condition (claimed as nerve damage), to include as secondary 
to a back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training (ADT) from 
July 11, 1976, to  August 11, 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The Veteran, in a March 2006 statement, and through the 
submission of private treatment records, has indicated that 
he suffers from depression and anxiety secondary to his back 
and bilateral leg disabilities.  As such, this matter is 
REFERRED to the RO for any appropriate development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the courts, are applicable to 
this appeal.  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a disability compensation 
claim.  See 38 C.F.R. § 3.159.  VA must make reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  A review of the 
record shows that the Veteran was not specifically notified 
of the information and evidence necessary to substantiate a 
secondary service connection claim.  On remand, the AMC/RO 
must provide VCAA notice of the requirements related to 
secondary service connection claims.

The Veteran indicated in his December 2006 substantive appeal 
that he wanted a local hearing.  When the RO asked for 
clarification if he wanted a Decision Review Officer (DRO) 
hearing or a videoconference hearing, the Veteran's 
representative notified the RO that he was requesting both 
hearings.  A DRO hearing was scheduled in August 2009, but 
the notice was sent to the wrong address.  The representative 
requested an additional hearing and provided the Veteran's 
correct address.  The DRO hearing was rescheduled, but the 
notice was again sent to the wrong address (sent to a Rhode 
Island address instead of the correct Massachusetts address).  
As a videoconference hearing has already been provided, the 
RO should inquire as to whether the Veteran still requests a 
DRO hearing.

During the November 2009 videoconference hearing, the Veteran 
testified that he was receiving social security disability 
benefits for his back, legs, and a psychiatric disorder.  
While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of SSA's disability 
determination on the Veteran's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

Also during the videoconference hearing, the Veteran 
testified that he received worker's compensation, possibly 
for a back injury partially due to his prior back and 
bilateral leg conditions.  He indicated he received worker's 
compensation after falling on his back at a power plant in 
the 1980s.  On remand, the Veteran and his representative 
should be asked when he specifically received worker's 
compensation for any claim since his discharge from service.  
Any such worker's compensation records, regardless of whether 
from federal or state sources, should be associated with the 
claims file.

A March 1976 service entrance examination did not note any 
health abnormalities, either by the Veteran or the examiner.  
However, within eight days of his active duty for training 
beginning he was seen in physical therapy.  The physical 
therapy record noted a prior injury to the back, 
specifically, that he had had low back pain for the past 
seven years, and was in multiple motor vehicle accidents.  
Subsequent service treatment records noted he fell out of a 
tree at age 15 and sustained a back injury and that he had 
been in six motor vehicle accidents since his examination.  A 
late July 1976 report of medical history not only listed 
recurrent back pain, but numerous other health problems that 
were not noted on the entrance examination.  The examination 
also included statements regarding a motor vehicle accident 
from 1973 where the Veteran was hospitalized with internal 
bleeding at Falmouth Hospital in Falmouth, Massachusetts.  
Post-service treatment records show that he has injured his 
back on other occasions, and has had spinal surgery.  The 
private treatment records in the file do not include any 
records from Falmouth Hospital, and on remand the Veteran 
should be requested to provide releases so that the RO may 
obtain any such available records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Though his service treatment records do not indicate 
that the Veteran had an injury in service, they do show that 
he was treated for a back condition in service, and as such 
he should be afforded a VA examination to ascertain if any 
current back disability incurred in, or was aggravated by 
service.  After obtaining any available records noted above, 
the Veteran should be provided a VA spine examination.

The Board notes that the pending claim for entitlement to 
service connection for bilateral leg condition (bilateral 
lower extremity nerve damage), to include as secondary to a 
back condition, is "inextricably intertwined" with the above 
allowance of the claim for entitlement to service connection 
for back condition, inasmuch as the allowance of the benefits 
for that claim for service connection clearly affects the 
adjudication of the claim for entitlement to service 
connection for a bilateral leg condition.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991), (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  It follows that, as any Board action 
on the issue of entitlement to service connection for a 
bilateral leg condition would, at this juncture, be 
premature, the issue must be deferred pending the actions 
requested on remand.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully complied 
with and satisfied.  The letter is to 
include proper notice of the information 
and evidence needed to substantiate a 
secondary service connection claim under 
38 C.F.R. § 3.310 (2009).

2.  The AMC/RO should contact the Veteran 
and determine whether he would still like 
a Decision Review Officer hearing.  If 
so, he should be scheduled for a hearing 
and properly notified of the date and 
time of the hearing.  

3.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated him for his claimed back 
disability and lower extremities 
disability, both prior to and following 
ADT.  Of particular interest are any 
private or VA treatment records dated 
prior to the 1990s, including any 
treatment records from Falmouth Hospital, 
and any treatment records from Dr. J.H. 
(Prima Care, P.C.).  After the Veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

4.  The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such 
claim is not available, that fact should 
be documented by SSA and such notice 
entered in the claims folder.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.

5.  The RO should inquire of the Veteran 
and his representative when he applied 
for, or was ever in receipt of, worker's 
compensation (W/C) benefits due to on-
the- job injuries.  If the response is 
affirmative, the RO is to obtain the W/C 
records, including medical records upon 
which any W/C claim was based.

6.  The Veteran should be afforded a VA 
spine examination, conducted by an 
orthopedist, and a VA neurological 
examination.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for a 
thorough review of the case.  A notation 
to the effect that this record review 
took place must be included in any 
report.

Regarding the spine: Following review of 
the claims file and an examination of the 
Veteran, the orthopedist should opine as 
to whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that the Veteran's current 
back disability/disabilities are a result 
of service.  Additionally, the examiner 
should opine as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that any 
current back disability/disabilities are 
the result of aggravation (beyond the 
natural progress of a disease) during 
service.  After determining the etiology 
of the back disability/disabilities, the 
examiner should determine whether the 
Veteran suffers from any neurological 
disorders of the lower extremities, and 
opine as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that any current 
lower extremity disabilities are the 
result of active service, or are 
secondary to any back 
disability/disabilities.

If the etiology of the claimed back 
disorder is attributed to multiple 
factors/events, the examiner should 
specify which symptoms and diagnoses are 
related to which factors or events.  
Opinions should be provided based on the 
results of a review of the medical and 
lay evidence of record, results of a 
thorough examination, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

7.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

8.  After completion of the above and any 
additional development deemed necessary, 
the service connection claims should be 
reviewed.  If any benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


